DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2020 has been entered.

Response to Amendment
This office action is in response to the amendment filed 9/29/2020.  As directed by the amendment, claims 1, 7, 10, 12, 19 and 20 have been amended, claim 21 has been cancelled, and claim 22 has been added. As such, claims 1-5, 7-20 and 22 are pending in the instant application.
Applicant has cancelled claim 21, rendering the rejection thereof under 35 USC 112(d)/fourth paragraph moot.

Response to Arguments
Applicant's arguments filed 9/29/2020 (hereinafter “Remarks”) have been fully considered but they are not persuasive.
Regarding claims 1 (and by extension, claims 5, 7-15 and 17), 19 and 20, Applicant argues on pages 9-10 and 12 of Remarks that Rodman (in view of Gary and Miller) “at best discloses connecting a respiratory care device to a remote computer for the purposes of technical support and troubleshooting” (emphasis Applicant’s), whereas “Applicant’s claims are directed to a method for controlling an artificial respiratory device via a network…an application server of a network service provider (which is distinct from the artificial respiratory device) may control the artificial respiratory device of the user based on the activity level of the user.”
The Examiner respectfully disagrees with Applicant’s incomplete characterization of Rodman. Yes, the remote system of Rodman is disclosed for use in troubleshooting. But, it is also explicitly disclosed as being used to remotely control a respiratory device in response to changes in patient data so as to best treat the patient (“changing operation parameters, in the manner described above, may also be performed for medical or therapeutic purposes (emphasis added)…[c]hanges to operation parameters may be based, under those circumstances, on the communicated data relating the current operation of the respiratory care device and/or medical data representative of the user’s medical/physical attributes and condition (e.g. the user’s breathing rate, oxygen level in the user’s blood, heart rate, temperature, etc.)…the changes to one or more operation parameters is then communicated to the respiratory care device,” Rodman para [0069]). Thus, the remote system of Rodman is not intended or manual adjustment of the respiratory device discussed above, but also remote automatic adjustment of the respiratory device in the same manner, e.g. in response to user activity/increased oxygenation needs, i.e. the application server/remote computer is modified to be the processing location for the automatic patient-condition-responsive adjustments disclosed by Rodman para [0075], for the obvious purpose of allowing for both the automatic and manual control of the device to be performed remotely, in order to provide the expected benefit of a cheaper and/or easier to manufacture respiratory device because at least some of the processing power for operating it is not required to be built into the machine itself and/or to allow use of a basic respiratory device while still providing for patient-condition-specific device operation. Therefore, the rejections in view of Rodman have been updated as presented in the rejection section below.

Further regarding claims 1 (and by extension, claims 3-4, 7-15 and 17-18), 19 and 20, Applicant argues on page 13 of Remarks that “although Schindhelm discloses that a controller of a ventilator device may exchange messages with a remote device…does not disclose that the communications change a setting of the ventilator device.”
The Examiner respectfully disagrees with Applicant’s incomplete characterization of Schindhelm. Applicant’s arguments appear to focus only on remote device 122 of 

Regarding claims 2, 2 and 22, Applicant’s arguments on pages 13-14 hinge on their arguments against claim 1; therefore, the Examiner refers to her responses above and the modified rejections below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-5, 7-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 1 (and thus its dependent claims), 19 and 21, the claims have been amended to recite wherein “the processing system provides the notification to the server in the communications network that performs the remote function each time the setting of the at least one parameter is changed” (emphasis added). The specification as originally filed only describes that a notification is provided (instant paras [0041-44], [0046], [0055]); it says nothing about when/at what time(s) it is to be provided, much less that it is to be provided each time the setting of the at least one parameter is changed. As such, the newly added limitation above is new matter that must be cancelled from the claims to address this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 (and thus its dependent claims), 19 and 21, the claims have been amended to recite a processing system of an application server of a network service provider (and storage device thereof and method including steps for operating the processing system), that is “connected over a communications network.” Connected…to what? The claims are silent, rendering them indefinite. For purposes of examination, the claims will be considered to read “connected to a communications network.” Also, it is unclear exactly what is being positively recited by the claims. The independent claims do clearly positively recite a processing system of an application server of a network service provider and/or storage device with instructions for operations to be executed by the processing system/steps performed by the application server, as these features have their own clear indentations in claim 1, the preamble of claim 19 is only directed to the storage device of the application server, and each indented method step of claim 20 is performed “by the processing system (of the application server)”. However, the independent claims also recite a communications network, comprising a radio access network, and the last operation/step further recites a server of this communications network (with the server intended to perform its own function, which is further specified in claim 8), and claims 7 and 9-12 recite a further “remote device” and sensor and/or local device. Is the communications network intended to be construed as being positively recited in claim 1, since it is “connected” to is to be considered positively recited, does this mean that its server is also intended to be positively recited, despite being indented/presented as an intended recipient of the claimed notification operation/step, rather than indented/presented as its own operation/step? However, if the communications network server is considered to be positively recited, then the remote function performed thereby can’t be part of an operation/step performed by the processing system of the application server as currently presented in all of the independent claims, because the remote function isn’t being performed by the application server, but rather the communications network server. In light of the interviews given by the Examiner, Applicant intends to only positively recite the application server/storage device thereof/method steps performed thereby, but this needs to be made clear in the claims, e.g. by having the processing system “configured to be” connected to a communications network, the remote function intended to be performed the server of the communications network preferably deleted for clarity (since, as best understood, the claimed structure/steps are not intended to positively include the server of the communications network and, by extension, what it is doing), and claims 7 and 9-12 made clear that they only require the processing system of claim 
Further regarding claim 22, it is unclear if the “system of a healthcare provider” is intended to encompass the server of claim 1 (since the claim doesn’t say the notification is “further provided,” like in claim 7), or if this is a different network/system. Moreover, as discussed above, if Applicant is not intending to positively recite the system of a healthcare provider, then the claim should be rewritten from the point of view of the processing system of claim 1, e.g. “the processing system is configured to additionally provide the notification to a system of a healthcare service provider.” 
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 8 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the event that the server in the communications network in claim 1 and local device in claims 10-12 are not intended to be positively recited, then claims 8 and 11 fail to properly further limit claim 1 because the limitations of claims 8 and 11 are directed to unclaimed elements in ways that do not affect the ways in which those elements interface with the processing system claim 1, i.e. they do not further limit the structure of claim 1. That is, the additional function(s) performed by the server in the communications network (claim 8) have no impact on the ability or way the processing system of claim 1 sends the notification to said server, and how the local device itself gathers data (claim 11) has no impact of the ability or the way of the processing system gathers data from the local device. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
Regarding claims 1 and 19, the Examiner notes that “an application server of a network service provider…includ[ing] at least on processor” has no inherent structural requirements other than a processor that can transmit data to and from other computing entities, per the common understanding of a server (see definition attached), such that any networked processor running application(s) for other devices and receiving/ 
Definition note: Per para [0011] of the instant specification, “a radio access network” as recited in the independent claims “may comprise cellular or other wireless technologies, e.g., Wi-Fi networks, Long Term Evolution (LTE) networks, 3G, 4G, and 5G networks, and the like.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-15, 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rodman et al. (US 2011/0073107 A1; hereinafter “Rodman”) in view of Schindhelm et al. (US 2014/0290658 A1; hereinafter “Schindhelm”), Manetta (US 2002/0133061 A1; hereinafter “Manetta”), Iwano et al. (US 2003/0014283 A1; hereinafter “Iwano”) and Tyler et al. (WO 2015/179916 A1; hereinafter “Tyler”).
Regarding claims 1, 5, 19 and 20, Rodman discloses an apparatus (Figs. 1-2) comprising: 
a processing system (comprising system software modules) of an application server (external computing-based device 110 running application 120, when networked e.g. computing based device 410c; see also computer system 550, which is described as a system suitable for implementing “the various computing and processor-based devices described herein” in para [0096]) of a network service provider (since 410c is part of a network 460, it is “of” the provider of that network) (Fig. 4; paras [0015], [0085-91]), wherein the processing system is connected over a communications network (network 460) (Fig. 4; para [0087]) comprising a radio access network (paras [0058] and [0106]; wherein it is either inherent that the network of Fig. 4 uses this same technology, or it would have been obvious to an artisan before the effective filing date of the claimed invention that it should, in order to provide the obvious benefit of wireless connectivity to avoid physically-interfering wires and/or communication loss in the event of a wire break) and wherein the processing system includes at least one processor (at least one processor-based device, para [0041]); and 
a non-transitory computer-readable storage device (non-transitory computer readable storage medium, para [0041]; removable memory device, para [0017]) storing a plurality of instructions (computer instructions, paras [0017], [0041-43]) which, when executed by the processing system, cause the processing system to perform operations/a method (controlling of the respiratory care devices from remote the operations/method comprising:
gathering, over the radio access network, data from at least one sensor (output sensor 206) that is in a vicinity of a user (Fig. 2A; cause the at least one processor-based device to collect at a respiratory care device data, para [0041]; output sensors 206 used to sense one or more conditions (e.g. medical attributes) of a user 208…to determine the oxygen output need by the user…changes to operation parameters…may be based on…data representative of the user 208’s medical attributes as may have been determined and collected by the one or more output sensors…data collected by the one or more output sensors may then be communicated to an external computing based device…110, para [0071]); medical data of the patient using the device…is communicated to a computing-based device, para [0112], which means the computing-based device must be configured to receive/”gather” such data, and/or it would have been obvious to an artisan before the effective filing date of the claimed invention for the processor-based device/application server to pull/”gather” such data in order to allow it have immediate, on-demand access to the data to permit quick/real time assessments, see e.g. Manetta para [0024]); the medical data comprises .
Regarding the network limitations discussed above, in the alternative, in the event that Applicant provides objective evidence to demonstrate that the networked computing based device 410c of Rodman somehow does not inherently comprehend an application server of a network service provider (and/or in anticipation of amendments attempting to define over the structure of Rodman), Manetta demonstrates that it would have been obvious to an artisan before the effective filing date of the claimed invention for such a device, see e.g. computer 26 or PC 27 in Manetta Fig. 1, to serve, instead, as a terminal for a server hosting the same functions/applications, see Manentta central server 20, located anywhere within a healthcare network (Manetta para [0021]), with Iwano further demonstrating that it was well known before the effective filing date of the claimed invention to locate such servers either within a hospital LAN or an ISP LAN (Figs. 22-23; para [0097]), in order to locate the functionality of Rodman’s computing-based processing device in a centralized location, particularly one not owned by a hospital/healthcare system itself, to provide the predictable results of centralized computing power for prompt upgrades and maintenance (Iwano para [0097]).
Rodman further discloses:
 detecting a change in an activity level of a user based on the data (speed…varied based on the activity level of the user, para [0075]; wherein “varied based on” inherently includes a detecting a change/varying in the underlying parameter) that is gathered from the at least one sensor (determined…through the one or more output sensors 206, para [0075]) that is located in the vicinity of the user (Fig. 2A), wherein the at least one includes a sensor for sensing the data that comprises a user action (para [0075]; wherein “activity” of a user, by definition, includes some “user action”); 
detecting a need for a change to a setting of at least one parameter (speed setting) of an artificial respiratory device (oxygen concentrator device 200) associated with the user (Fig. 2A) responsive to the change in the activity level of the user being detected (speed…varied based on the activity level of the user, para [0075]; wherein “varied based on” inherently requires detecting a need to change/vary in response to an associated change/varying in the underlying parameter), wherein the artificial respiratory device is distinct from the processing system of the application server and is situated at a location that is remote from the processing system of the application server (Fig. 4; a computer (located externally and separated from the respiratory care device, and which may be located in proximity to or remotely from the respiratory care device), para [0015]; computing-based device 110…may be located at a remote service center, para [0065]; see also e.g. paras [0007], [0016-19], [0058-60] and [0069]); and 
changing the setting of the at least one parameter of the artificial respiratory device in accordance with the activity level of the user (speed…varied based on the activity level of the user, para [0075]; wherein “varied based on” inherently includes a change/varying responsive to a varying/change in the underlying parameter).
Rodman does not explicitly disclose what type of sensor(s) is used to assess said activity level/what actions are include the activity assessment, such that Rodman is silent regarding wherein the user action is a predefined action comprising a movement of a limb performed by the user, and while Rodman further discloses remotely changing, over the radio access network, a setting of a parameter of the respiratory care device based on sensor data (paras [0016] and [0069]), Rodman does not explicitly recite that the detecting and changing actions above are carried out as operations by the external computing-based device/application server/computer-based device 410c in conjunction with respiratory care device 451, that is, Rodman does not explicitly disclose where the automatic adjustment of the respiratory device to track with user activity is being performed or that it is being performed with any respiratory care device disclosed by Rodman, such that Rodman is silent regarding the operations above being a part of the plurality of instructions on the storage device of the application server/steps performed by the processing system above and thus said automatic changing being performed over the radio access network. However, Schindhelm demonstrates that it was well known in the respiratory art before the effective filing date of the claimed invention for an external computing device (PC 16) (Fig. 1) with a processor (processor programed to implement one or more algorithms, para [0021]; algorithm…executed by controller 16, para [0053]) to include a non-transitory computer-readable storage device (processor…configured to implement…the algorithms…may include integrated chips, a memory and/or other control instruction, data or information storage medium, para [0196]) storing a plurality of instructions (programmed instructions, para [0196]) which, when executed by the external device, cause the external device to perform operations/a method (the controller being configured to trigger adjustment of at least one parameter of the ventilator in response to indication of a change in metabolic demand and/or lung the operations/method comprising:
detecting a change in an activity level of a user based on gathered user data ([s]hould the patient’s level of activity change (and corresponding metabolic demand), para [0047]; detecting changes in metabolic demand e.g. by monitoring one or more of heart rate, breathing (or respiratory) rate, and movement, or state of movement, para [0125]) that is gathered from at least one sensor (paras [0125-136]) that is located in the vicinity of the user (Fig. 10; paras [0125-136]), wherein the at least one sensor includes a sensor (accelerometers, para [0133]) for sensing the data that comprises a user action (walking, para [0133]), wherein the user action is a predefined action comprising a movement of a limb performed by the user (i.e. comprising the movement of the legs that defines walking);
detecting a need for a change to a setting of at least one parameter (IPAP and EPAP, para [0129]; respiratory rate (e.g. breaths per minute), and/or level of pressure support and/or target ventilation, para [0133]; rate and/or level of pressure support or target ventilation, para [0134]) of an artificial respiratory device (ventilator 12/PAP device 4000/apparatus 100) associated with the user (Figs. 1/8a/10; paras [0003], [0012-16], [0049], [0157] and [0183]) responsive to the change in the activity level of the user being detected (changing ventilation parameters of a ventilator to match patient metabolic demand, in particular when the metabolic demand is changing, para [0019]; control algorithm monitors the respiratory rate and in response to a change of respiratory rate…adjusts one or more of IPAP and EPAP, para [0129]), wherein the artificial respiratory device is distinct from the external device (Fig. 1) and is fully capable of being situated at a location that is remote from the external device (nothing would prevent locating the ventilator of Schindhelm remotely from the PC of Schindhelm, as long as the connectivity therebetween is maintained); and 
changing the setting of the at least one parameter (IPAP, EPAP, respiratory rate, pressure, tidal and/or minute volume, paras [0129-135] and [0198]) of the artificial respiratory device in accordance with the activity level of the user (control algorithm monitors the respiratory rate and in response to a change of respiratory rate…adjusts one or more of IPAP and EPAP, para [0129]; [w]hen a patient starts to walk or exercise, the level of movement of the patient is detected and used to respectively increase at least one of a respiratory rate (e.g. breaths per minute), and/or level of pressure support and/or target ventilation, para [0133]; measured speed can be used as an indication of whether and how quickly the patient is moving…indication may then be used to trigger a corresponding change in the ventilation parameters, such as provided respiratory rate, level of pressure support or target ventilation level, para [0135]; the target ventilation may be a target tidal volume…may be a target minute ventilation, para [0198]).
Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify Rodman to include wherein the user action is a predefined action comprising a movement of a limb performed by the user, and wherein the detecting and changing actions are a part of the plurality of instructions/carried out as operations/steps by the external computing-based device 410c/application server in conjunction with respiratory care device 451, such that the claimed changing is 
Rodman further discloses/suggests recording a setting of a parameter that is changed (Figs. 9-11, which show records/notifications of changes in flow (and thus the speed of the compressor) in control board area 730, e.g. at entries 4-7 and 10-13; data representative of operation of the respiratory care device is collected…at one or more memory devices…external to the respiratory care device, [0111]) and 
providing a notification to a server in the communications network that performs a remote function (e.g. remote server 470) (data relating to the operation of the various respiratory care device…may be communicated to the server 470...via which is fully capable of performing either (or both) of the claimed remote functions because it is a networked computer and thus programmable to provide any networked computer function, including scheduling, and since Rodman discloses/teaches assessing the notifications of changes of parameters of the respiratory device for troubleshooting at the remote server (e.g. para [0088]), it would have been obvious to an artisan before the effective filing date of the claimed invention to schedule in-person repair/maintenance via the remote server in the event that the remote troubleshooting is unsuccessful, so as to ensure that the device is made to function properly for patient safety, wherein the notification comprises the setting of a parameter that is changed (Figs. 9-11, which show records/notifications of changes in flow (and thus the speed of the compressor) in control board area 730, e.g. at entries 4-7 and 10-13; see also paras [0111-112] regarding the recording and transmission of historical operational data). However, since Rodman describes these particular changes in Figs. 9-11 as being performed by the user at the local device (para [0117]) (rather than being changes performed by the processing system as taught about), Rodman does not explicitly disclose that the changes of the setting that are performed by the processing system per the operation steps in view of Schindhelm above are necessarily the same changes that are recorded/included in the notification. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for all changes in the operation of the respiratory care device, including those performed automatically or manually as taught 
Rodman is silent regarding wherein the processing system provides the notification to the server in the communications network that performs the remote function each time the setting of the at least one parameter is changed. However, Manetta further teaches that it was known in the respiratory art before the effective filing date of the claimed invention to only display/notify when a ventilator setting has been changed (para [0029-30]), and Tyler reinforces this concept, explicitly teaching that notifications of patient device parameters should only be sent to a remote device if/when the settings have changed (e.g. para [0157]). Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodman to include wherein the processing system provides the notification to the server in the communications network that performs the remote function each time the setting of the at least one parameter is changed as taught by Manetta and Tyler, in order to provide the expected result of ensuring that any remote device has the most recent operating data while also reducing the amount of power used for sending data (due to discontinuous activation of the transmitting elements) and thus lowering the cost of operation, by transferring the data only when (but every time) a change has occurred.
wherein the at least one parameter comprises at least one of: a parameter for a number of respiration cycles per minute (respiratory rate (e.g. breaths per minute), paras [0133] and [0135]), a parameter for a volume of air exchange per respiration cycle (target ventilation level, paras [0133-135] in view of para [0198]: “the target ventilation may be a target tidal volume”) and a parameter for selecting between the artificial respiratory device forcing air into a lung of the user or applying a positive air pressure to assist the user (level of pressure support, paras [0133-135]), since it would have been obvious to an artisan before the effective filing date of the claimed invention to provide this additional functionality in the system of modified Rodman, in order to achieve the expected result of being able to better tailor the operation of the respiratory device to the activity level of the patient.
Regarding claim 4, Rodman in view of Schindhelm, Manetta, Iwano and Tyler teaches the apparatus of claim 1, wherein Schindhelm further educates modified Rodman to include wherein the setting of the at least one parameter is changed for performing at least one of: increasing a number of respiration cycles per minute (increase…a respiratory rate [0133]), decreasing a number of respiration cycles per minute (paras [0133-135] in view of paras [0020] and [0212]), increasing of a volume of air exchange per respiration cycle (increase in ventilation (e.g. tidal volume), para [0206]), decreasing a volume of air exchange per respiration cycle (paras [0133-135] in view of paras [0020] and [0212]), forcing air into a lung of the user, and applying a positive air pressure to assist the user while the user is breathing 
Regarding claims 7 and 22, Rodman in view of Schindhelm, Manetta, Iwano and Tyler teaches the apparatus of claim 1, wherein Manetta further educates modified Rodman to include wherein the notification is further provided to a remote device (e.g. remote doctor’s office 23 OR remote care site 24) (Fig. 1) that is distinct from the processing system (e.g. server 20) and from the artificial respiratory device (ventilator 6a) (Fig. 1), wherein the remote device comprises a system of a caregiver/healthcare service provider of the user (the doctor’s or remote care location’s system), since it would have been obvious to an artisan before the effective filing date of the claimed invention to include additional connectivity and transfer of data/notifications thereto in the network of modified Rodman, in order to achieve the expected benefit of allowing more interested parties to be able to monitor the patient and/or device/be alerted to changes thereof, which could thus provide better care by having more people informed.
Regarding claim 8, Rodman in view of Schindhelm, Manetta, Iwano and Tyler teaches the apparatus of claim 1, wherein Rodman further discloses wherein the remote function further comprises monitoring of the artificial respiratory device (paras [0064-66], [0068-71], [0086-88], [0111-112], [0121]).
the data is gathered from the at least one sensor directly (Fig. 4; where there is a direct connection between 410c and the sensors of the respiratory device 451 to gather the data therefrom to enable the settings control discussed in claim 1). 
Regarding claim 10, Rodman in view of Schindhelm, Manetta, Iwano and Tyler teaches the apparatus of claim 1, wherein Rodman further discloses/teaches wherein the data is gathered from the at least one sensor via a local device (interfacing device 140) in the vicinity of the user (Fig. 1), since it would have been obvious to an artisan before the effective filing date of the claimed invention to include such an intermediary device between 410c and 451 in Fig. 4 of Rodman, in the event that the respiratory device does not have sufficient connectivity capability on its own, so as to allow the computing-based device 410c/application server to commutate with the sensors of the respiratory device to gather the data therefrom to enable the settings control discussed in claim 1. 
Regarding claim 11, Rodman in view of Schindhelm, Manetta, Iwano and Tyler teaches the apparatus of claim 10, but Rodman is silent wherein the local device receives the data from the at least one sensor in accordance with a predetermined schedule for receiving data from the at least one sensor. However, since, as discussed below regarding claim 12, Rodman demonstrates that it was well known in the data communication art before the effective filing date of the claimed invention to provide data periodically, it would have been obvious to an artisan before the effective filing date of the claimed invention for the communication of data between 
Regarding claim 12, Rodman in view of Schindhelm, Manetta, Iwano and Tyler teaches the apparatus of claim 10, wherein Rodman further discloses wherein the data is provided to the server in accordance with a predetermined schedule ([p]eriodically…the recorded data is communicated to a computing-based device 110, para [0065]; periodically…all the data of the connected respiratory care device…transferred to the external computing-based device, para [0091]; wherein “periodically” indicates some predetermined schedule of periods). 
Regarding claim 13, Rodman in view of Schindhelm, Manetta, Iwano and Tyler teaches the apparatus of claim 1, wherein Schindhelm further educates modified Rodman to include wherein the setting of the at least one parameter is changed by selecting a new setting for the at least one parameter from a set of allowable settings predefined for the user (Figs. 7A-B; paras [0123], [0142], [0207-208]), since it would have been obvious to an artisan before the effective filing date of the claimed invention that this would ensure that the respiratory device is never set outside of what is appropriate for a particular patient, which could otherwise harm the patient. 
Regarding claim 14, Rodman in view of Schindhelm, Manetta, Iwano and Tyler teaches the apparatus of claim 13, wherein Rodman as modified by Schindhelm to arrive at claim 13 further includes wherein the new setting is selected in part based on the change in the activity level of the user from a previous activity level of the user (any change in activity level is inherently a change from a previous activity level, per the definition of “change”; see also Schindhelm Fig. 7B and paras [0123], [0208] and [0212] regarding movement between discrete levels).
Regarding claim 15, Rodman in view of Schindhelm, Manetta, Iwano and Tyler teaches the apparatus of claim 1, wherein Rodman further teaches wherein the gathering the data and the detecting the change in the activity level are performed on a continuous basis within a time period for the detecting the need for the change to the setting, wherein the time period is one of a plurality of time periods of a cycle (paras [0065] and [0091] in view of para [0075]; wherein the data is provided to the processor-based device continuously, during some time period which is necessarily one of any number of time periods within day/night, which is a daily cycle, such that it would have been obvious to an artisan before the effective filing date of the claimed invention for the activity level indicated from said data to be similarly continuously assessed/detected and the setting appropriately changed to match any determined changes in activity level, in order to ensure that the setting is always appropriate for the current activity level of the user so that the user is always appropriately oxygenated, for optimum health of the patient throughout each day and/or night).
Regarding claim 17, Rodman in view of Schindhelm, Manetta, Iwano and Tyler teaches the apparatus of claim 1, wherein Rodman further discloses wherein the artificial respiratory device (451) is a continuous positive airway pressure (CPAP) machine (para [0023]).
wherein the at least one sensor comprises at least one of: a biometric sensor (e.g. oximeter, para [0125]) or a motion sensor (accelerometer, machine motion detector, or GPS, paras [0133-135]), since it would have been obvious to an artisan before the effective filing date of the claimed invention that this would provide the predictable function of allowing the system to more fully characterize the patient’s movements for more accurate activity classification and subsequent respiratory device adjustment (e.g. respiratory rate isn’t to be increased until both limb movement and oximeter data indicate exercise).

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rodman in view of Schindhelm, Manetta, Iwano and Tyler as applied to claim 1, and further in view of Addison et al. (US 2015/0119664 A1; hereinafter “Addison”).
Regarding claim 2, Rodman in view of Schindhelm, Manetta, Iwano and Tyler teaches the apparatus of claim 1, wherein Rodman further discloses and Schindhelm further teaches wherein the change in the activity level of the user is detected when the change in the activity level of the user reaches or exceeds a predetermined threshold for the change in the activity level of the user (inherent in order to determine the change in oxygen needs described in Rodman para [0075]; Schindhelm Figs. 7A-B; also, inherent in order to determine a change in patient activity/metabolic demand in Schindhelm paras [0123] and [0129-135]), but Rodman as modified above is silent regarding wherein the predetermined threshold for the change in the activity level of the user is based on a profile of the user. However, Addison demonstrates that it was very well known in the respiratory threshold art before the effective filing date of the claimed invention to set patient thresholds for physiological parameters based on a profile of the user (e.g. age, weight, diagnosis, etc.) (Addison, para [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inherent threshold for determining a change in the activity level of the user disclosed by Rodman and taught by Schindhelm such that the threshold is based on a profile of the user as taught by Addison, in order to take into account appropriately-tailored, user-based levels for assessing a change between e.g. rest, “normal average activity” and “high level of activity” (Schindhelm, para [0123]), since patients have different levels of fitness/health/age which could affect these relative classifications.
Regarding claim 16, Rodman in view of Schindhelm, Manetta, Iwano and Tyler teaches the apparatus of claim 1, wherein Schindhelm further suggests that the changing of the setting of the at least one parameter is constricted to a predefined range (stored values of target parameters…minimum and/or maximum values, para [0207]) based on a profile of the user (learned values may be then set for the control parameters of a later time period of the exercise mode, para [0208]). Furthermore, as discussed above regarding claim 2, it was very well known in the respiratory art before the effective filing date of the claimed invention to define appropriate thresholds/ranges for physiological parameters based on a profile of the user (e.g. age, weight, diagnosis, etc.), as demonstrated by Addison (para [0053]). It would have been obvious to one of ordinary skill in the art before the effective .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references regarding remote hosting of ventilator/medical device control: Steinhauer et al. (US 2013/0199533 A1 and US 2014/0000608 A1); Reuss et al. (US 6,406,426 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHRYN E DITMER/Primary Examiner, Art Unit 3785